 

EE
° Case 1:19-cv-00275-JB-CG Document1 Filed QQ{#bb.StaPes ois Thiet Court

ALBUQUERQUE, NEW MEXICO
% +

Bi, = MAR25 2019 fs
“OR CORRECT "

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET AS e ‘
SENTENCE BY A PERSON IN FEDERAL cusToMFTGHELL R. ELFERS

~
. . he *, .

| District New Mexico

 

 

 

 

 

 

 

 

 

 

 

United States District Court
Name (under which you were convicted): Docket or Case No::
Thomas R. Rodella —
Place of Confinement: Prisoner No.:
Seagoville, Texas : 78448-051
UNITED STATES OF AM ERICA . Movant finclude name under which convicted)
.v. Thomas R. Rodella
MOTION

(a) Name and location of court which entered the judgment of conviction you are challenging:

United States District Court for the District of New Mexico, Albuquerque, N.M.
(b) Criminal docket or case number (if you know): 1084 1:14CRO02783-001JB / 14-2783-JB

2. (a) Date of the judgment of conviction (if you know): September 26, 2014

(b) Date of sentencing: January 21, 2015

\ 3. Length ofsentence: _ 121 months

S 4. Nature of crime (all counts): 1) Deprivation of Rights
18 U.S.C. §242

2) Brandishing a Firearm
18 U.S.C. §924(c)(1)(A) (ii)

 

5. (a) What was your plea? (Check one)
(1) Not guilty (2) Guilty [| (3) Nolo contendere (no contest) [- |

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or

what did you plead guilty to and what did you plead not guilty to? N/A

 

 

Jury [x | Judge only L_]
Yes [ ] No [x]

6. Ifyou went to trial, what kind of trial did you have? (Check one)

7. Did you testify at a pretrial hearing, trial, or post-trial hearing?

Yes [x | . Nol _|

-1-

5 8. Did you appeal from the judgment of conviction?

 

 

 
 

 

 

=

9.

10.

IL.

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 2 of 34

If you did appeal, answer the foll owing:
(a) Nameofcourt: United States Court of Appeals

(b) Docket or case number (if you know): 15-2023

(c) Result: _ Affirm district court's judgement

(d) Date of result (if you know): November 4, 2015

(e) Citation to the case (if you know): Unknown

(f) Grounds raised: Sufficiency of the evidence

Failure to instruct or deminimize injury requirement
Admission of evidence of other incidence involving Rodella

Admission of evidence of training materials

Cumulative errors

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes No []

[f “Yes,” answer the following:
(1) Docket or case number (if you know): 15-1158
(2) Result: Denied

(3) Date of result (if you kro"): October 03, 2016
(4) Citation to the case (if you know): Unknown
(5) Grounds raised: - More than Deminimis injury

Probable cause and provocation

 

Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,

concerning this judgment of conviction in any court?
Yes No

If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court: N/A

(2) Docket or case number (if you know): N/A

(3) Date of filing (if you know): N/A

(4) Nature of the proceeding: N/A
(5) Grounds raised: N/A

 

}
sao!

 

 

 
 

 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 3 of 34

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes [] No{__] N/A

(7) Result: N/A
(8) Date of result (if you know): N/A
(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court: N/A
(2). Docket of case number (if you know): N/A
(3) Date of filing (if you know): N/A
(4) Nature of the proceeding: N/A
(5) Grounds raised: N/A

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes No LJ N/A

(7) Result: N/A

(8) Date of result (if you know): N/A
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,

or application?
Yes No L] ' N/A

(1) First petition:
(2) Second petition: Yes No [] N/A

(d) [f you did not appeal from the action on any motion, petition, or application, explain briefly why you did not

 

Deprived effective assistance of counsel

For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds, State the facts

= "Supporting edch ground.

12.

 

 

 

 
 

 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 4 of 34

GROUND ONE:
| Me. Thomas Robert Rodella was deprived of the effective assistance of counsel
when Mr. Robert Gorence failed to call Mr. Rodella as the first defense witness.
Thus, Mr. Rodella was deprived of his fundamental due process right to present
his case and/or the basic right to be heard in his defense at a fair trial.
(a) Supporting facts:

Mr. Gorence provided advice that effectively deprived Mr. Rodella of an
opportunity to give his testimony at trial. No other witness could have
given the recollection that Mr. Rodella could provide of the events in question,
Mr. Rodella adamantly fought to testify as the first defense witness. Mr.
Gorence's advice for Mr. Rodella not to testify, resulted in the testimony
of the government's witness going unrebutted. The jury never had an opportunity
to hear Mr. Rodella's testimony, which included a number of events that
were critical to the jury's ability to formulate a clear picture from the
facts of the case. Mr. Gorence's assistance was ineffective and did deprive
Mr. Rodella of an opportunity to be heard. Thus, Mr. Gorence's ineffectiveness
resulted in a miscarriage of justice, where his advice facilitated the jury's
verdict convicting Mr. Rodella, who is actually innocent.

Mr. Rodella states that:
1) On March 11, 2014, Sheriff Rodella was returning home from serving an
official function to continue serving as County Sheriff. Sheriff Rodella
and his son, Thomas Robert Rodella Jr. were travelling westbound on State
Road 399. They were driving a four door Jeep Wrangler with Mr. Rodella
Jr. at the steering wheel.
2) At approximately 6:10pm, Mr. Rodella Jr. having entered onto S.R. 399,
noticed a blue Mazda approaching S.R. 399 from a private drive that intersected

with S.R. 399. The blue Mazda was travelling too fast to yield to oncoming

traffic.

 

 
 

 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 5 of 34

3) Sheriff Rodella realized, given the speed of the blue Mazda, and the
distance to the intersection, the blue Mazda would be unable to stop. Recog-
nizing the dangerous situation created by the driver of the Mazda, sheriff
Rodella made Mr. Rodella Jr. aware of the situation.

4) As the blue Mazda entered onto S.R. 399 without stopping at the intersection
or yielding to oncoming traffic, Mr. Rodella Je. braked and swerved, avoiding
collision with the blue Mazda.

5) Immediately, the Mazda accelerated to a high rate of speed. S.R. 399

was not designed for aggressive driving or high speed. As the Mazda continued
to accelerate, it was cbvious the driver of the blue Mazda had no intentions of
stopping for a white sedan that was stopped in the westbound lane of 5S.R.

399, signaling it's intention to turn left. As the blue Mazda approached

the white sedan, it crossed into the eastbound lane, in a no passing zone,
clearly with the intention of passing the white sedan. At the same time

a gray colored pick-up came into view in the eastbound lane.

6) Sheriff Rodella observed the blue Mazda sharply cut back into the westbound
lane, when he observed the gray pick-up, clearly recognizing a head-on collision
would have occurred had the driver of the blue Mazda not returned to his

proper lane. As soon as the blue Mazda entered the westbound lane, it went

off onto the north shoulder. Sheriff Rodella recognized that the driver

of the blue Mazda realized he would be unable to avoid colliding with the
stopped white sedan, thus took evasive action by going off onto the shoulder in
a side-slide. As the blue Mazda came to rest on the shoulder, the gray
pick-up passed, the white sedan completed it's left hand turn, and Mr. Rodella
Jr. came upon the blue Mazda as the driver remained behind the wheel, staring
straight ahead with both hands tightly gripping the steering wheel.

7) As Mr. Rodella Jr. continued west on S.R. 399, Sheriff Rodella instructed

 
 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 6 of 34

him to remain on the road and stop approximately 15 feet ahead of the blue
Mazda. The Sheriff, by state statute, was on duty 24/7, and had a responsibility
to find out why the driver of the Mazda was operating the vehicle with such
disregard for the law. He set about to investigate the situation and the
condition of the driver. As Sheriff, Rodella recognized that he was on

duty whether in uniform or not, according to the state law.

8) After the Sheriff's son stopped, the Sheriff exited the Jeep and approached
the Mazda with his Sheriff's badge above and in front of him. The driver
seemed dazed as he waved for Sheriff Rodella to come closer. The Sheriff
was concerned that the driver might be in need of medical assistance, and

he approached the car.

9) When the Sheriff was approximately two feet from the Mazda, he heard
what he believed to be gravel striking the undercarriage of the car and

the front tires spinning. He instinctively jumped out of the way when he
realized that the driver was trying to drive away, almost striking him with
the Mazda.

10) Sheriff Rodella regained his composure as the Mazda accelerated back
onto S.R. 399, continuing in the original direction. The Sheriff returned

to his seat on the passenger's side and he instructed his son to follow

the Mazda at a safe distance.

11) Again on S.R. 399 heading west, the Rodellas followed the Mazda at

times as far back as one thousand yards. Sheriff Rodella placed a phone
call to a uniformed Deputy, Vince Crespin, from his cellphone. The sheriff
shared the details of the evolving incident with Deputy Crespin and requested
assistance in the apprehensionand arrest of the Mazda's driver. At that
point, the Mazda's driver had driven recklessly and nearly struck the Sheriff

with his motor vehicle.

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 7 of 34

12) The Rodellas realized that the Mazda's driver had trapped himself in

an area of the county that provided him no other exit then to return past

the Rodellas. Notwithstanding the Mazda's high speed, the Sheriff was confident
that the driver of the Mazda cound not evade him. Sheriff Rodella then
allowed the Mazda to proceed, observing him from a distance. Sheriff Rodella
was determined to minimize the threat to the community by waiting until
additional deputies were available.

13) Due to the distance between the Mazda and the Jeep, Sheriff Rodella

lost visual contact as the Mazda entered a low-lying area of the roadway.
Seconds later, Sheriff Rodella saw that the Mazda was stopped in the low-
lying area, possibly hoping to evade detection by the county Sheriff. The
lengths the Mazda driver had gone to so far to avoid contact with the Sheriff
were concerning. The Sheriff's thoughts included what possible scenarios
would lead the Mazda driver to nearly hit the Sheriff with his vehicle,

and to nearly collide with 3 other vehicles.

14) Directly in front of the Mazda was a stop sign where County Road-.126
split off into 3 branches marked as County Road 126A, 126B, and 126C.

15) Upon seeing the Sheriff's vehicle, the Mazda driver left his hiding
spot, speeding through the stop sign and failing to yield to any traffic.

The Mazda's driver maneuvered onto County Road 126B. He was then heading
into an inhabited rural area that contained homes and the potential of residents
moving about on foot.

16) As the Mazda continued, it encountered speed bumps in the roadway,
forcing it to slow down. The difference in ground clearance and capability
between the Mazda and the Jeep allowed Mr. Rodella Jr. to close the gap
between the vehicles to about ten (10) car lengths as the Mazda at times

slowed below the speed limit.

 
 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 8 of 34

17) Nearing the end of County Road 126B, the Mazda turned onto a dirt road, where
he first encountered pedestrians. Sheriff Rodella observed a male jogger

who ran off the road, and onto higher ground. Sheriff Rodella observed

the Mazda pause near the jogger, then continue on.

18) The Sheriff stopped when he neared the jogger. As the jogger stepped
closer to the Jeep, Sheriff Rodella displayed his badge to him, and verbally identified
himself. Realizing the Mazda may have entered the jogger's property, the
Sheriff explained to the jogger that he was after the Mazda driver. The

jogger directed Sheriff Rodella to proceed. The Sheriff proceeded towards

the Mazda.

19) As the Mazda driver continued onto the property where the house was
located, he continued to drive erratically, entering the cul-de-sac and
stopping halfway through it.

20) Sheriff Rodella saw the Mazda driver's apparent disregard for human

life during the time he attempted to evade arrest. This, coupled with the

fact they had entered a private drive, dictated to the Sheriff that the

driver of the Mazda had to be apprehended quickly, as the danger was increasing.
21) The Sheriff advised his son to block ingress and egress on the cul-de-sac,
protecting any passing motorist from having contact with the Mazda.

22) The Sheriff exited the Jeep, holding his badge in his left hand with

his arm extended in front of him. As he approached the stopped Mazda, Sheriff
Rodella continued to identify himself as the Sheriff in a loud voice, and
ordering the Mazda driver out of the vehicle.

23) When the Sheriff was close enough to see the driver, he could see the
driver turning the steering wheel to the left and shifting the car into
reverse. In one sudden motion, the front end of the Mazda swung out to

the right, in reverse and the Mazda driver headed directly toward the Sheriff.

 

 
 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 9 of 34

The Sheriff realized that he was in immediate danger and could possibly
lose his life. To avoid being hit or run over by the Mazda, Sheriff Rodella began

to run backwards.

24) As the Mazda struck the Sheriff, he was able to absorb much of the

impact with his hands.

25) Before the Mazda came to a sudden stop, Sheriff Rodella had been pushed approx-
imately fifteen(15) feet from the Mazda. The Sheriff circled around the
passenger's side of the Mazda and ordered the driver to exit the vehicle.

It was then that the Sheriff realized that the Mazda's rear bumper had become
lodged on a large metal pipe that protruded about two (2) feet out of the

ground.

26) Sheriff Rodella observed the driver quickly shifting in and out of

gear and depressing the Mazda's accelerator. This was all in an effort

to dislodge the car from the pipe. The front tires spun in place, filling

the air with dust.

27) ‘he Sheriff realized that the Mazda driver was determined to flee at

any cost, again placing people in harm. The Sheriff realized that if he

acted to take control of the Mazda immediately, less then lethal force might accomplish
the task. Given the Sheriff's proximity to the Mazda, the Sheriff drew

his .38 revolver and held it at the "down and ready" position, in the event

an already extremely dangerous situation escalated. The Sheriff ordered

the driver to surrender and exit the vehicle as he slowly approached the

Mazda.

28) Having closed the distance to the Mazda, the Sheriff could see by the

Mazda driver's actions that he would not surrender and the aggressiveness

by which the driver manipulated the transmission and the accelerator clearly sig-

naled to the Sheriff how the danger of the situation increased with the

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 10 of 34

€

passage of time.

29) Knowing that time was of the essence, Sheriff Rodella seized the moment,
and having no time to struggle with the Mazda's locked door, he jumped into
the car through the passenger-side window. Sheriff Rodella's upper body
landed on the legs of the driver, allowing him to pin the driver against

the seat with his left forearm. Sheriff Rodella further de-escalated the
situation by shifting the Mazda's transmission into the "park" position.

He then reached for the Mazda's ignition switch, trying to turn the engine

off.

30) When the Sheriff reached for the key in the ignition, the Mazda driver

t

grabbed the barrel of the Sheriff's .38 revolver with both hands. Sheriff
Rodella had a firm grip on the revolver handle, but he feared the Mazda
driver was attempting to strip him of his revolver. Sheriff Rodella was
forced to strike the driver three (3) times before the driver surrendered
control of the revolver.

It is beyond any reasonable doubt that had the jury heard the facts
that would only be available in Mr. Rodella's testimony, the outcome of
the trial would more then likely have been quite different. Mr. Gorence's
failure to call Mr. Rodella as the first defense witness likely deprived
Mr. Rodella of acquittal in the case. It is beyond doubt that Mr. Gorence's :
assistance fell far below reasonable professional norms. There is no doubt
that Mr. Rodella has been prejudiced by his incarceration. He has had to
study federal law at the prison to learn the legal issues that Mr. Gorence
deprived him of.

Mr. Rodella's sentence should be vacated and the case be remanded for

a new trial.

-10-

 
 

 

 

Case _1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 11 of 34

(b) Direct Appeal of Ground One:
(1) [Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

Deprived of effective Counsel

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [ ] No[X ]
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: N/A
Name and location of the court where the motion or petition was filed:

N/A

 

 

Docket or case number (if you know): N/A
Date of the court’s decision: N/A
Result (attach a copy of the court’s opinion or order, if available):

N/A

(3) Did you receive a hearing on your motion, petition, or application?

yes|_] Nol] N/A

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [] No [| N/A

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes (] No N/A

(6) If your answer to Question (c)(4) is “Yes,” state: N/A

 

 

 

Name and location of the court where the appeal was filed: N/A

Docket or case number (if you know): N/A |

Date of the court’s decision: N/A

Result (attach a copy of the court’s opinion or order, if available):
N/A

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue:

Deprived of effective counsel

-11-

 

 

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 12 of 34

GROUND TWO:

Mr. Rodella was deprived of the effective assistance of counsel during
the trial preperation stage of his criminal proceeding. His attorney, Mr.
Gorence, failed to investigate critical issues in the case. Counsel's failures
rendered Mr. Rodella's trial fundamentally unreliable, because counsel's

conduct deprived Mr. Rodella of his due process right to present critical

defense evidence at trial.

(a) Supporting Facts:

Mr. Rodella adopts, by reference, the facts, contained in ground one
here in ground two. He further explains that Mr. Gorence provided less
then adequate representation (ineffective assistance of counsel) when he
failed to retrieve the available evidence contained in the public record
or in the possession of the government. This additional evidence would
have had a profound impact on Mr. Rodella's trial. Mr. Gorence failed to
review many pieces of evidence to ascertain their veracity.

Moreover, Mr. Gorence advised Mr. Rodella that the government would
provide Mr. Gorence with their investigative findings, which did not include the
listed items. Thus, Mr. Gorence violated Mr. Rodella's trust, depriving
him of his attorney's honest service. In support, Mr. Rodella shows:

1) On May 2, 2014, Mr. Tafoya, the driver of the blue Mazda, made false
statements to the Federal Bureau of Investigation Agents at the behest of
U.S. Attorney Damon Martinez. Mr. Tafoya claimed he had been beaten up
by Mr. Rodella, Mr. Rodella Jr. and the Rio Arriba Sheriff's deputies in
the course of his arrest.

Just four (4) hours after his arrest, Mr. Tafoya was photographed at
the jail. The booking photo of Mr. Tafoya was a part of his arrest record,

which is available at the Rio Arriba County detention facility upon request.

-12-

 
 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 13 of 34

Mr Rodella made Mr. Gorence aware of the fact the photo was available
and would show that Mr. Tafoya had not suffered any facial injuries, as
Mr. Tafoya claimed several days after the incident.

2) Mr. Rodella shared with Mr. Gorence that Mr. Tafoya had a history of
making false statements concerning law enforcement. During the trial pre-
paration, Mr. Rodella made Mr. Gorence aware of information he had that

Mr. Tafoya had been arrested in California for impersonating a police officer
and had in his possession a badge he had stolen from a New Mexico State
police officer.

Mr. Tafoya had also conspired with petty theft criminal Reriee Dominguez,
to prepare a false statement, which was given to federal authorities in
order to minimize his culpability in the state criminal court.

Confronted with the existence of evidence of Mr. Tafoya's perjured
testimony, Mr. Gorence claimed to have spoken to the Federal Bureau of Investigation.
Mr. Gorence alleges that the Federal Bureau of Investigation investigated
and found that the badge evidence was about a different Michael Tafoya,
who had been a dispatcher for the New Mexico State Police, stolen the badge, and
been arrested in California for impersonating an officer. Although Mr.
Rodella continued to ask Mr. Gorence to inquire about the matter, Mr Gorence
never retrieved the evidence to ascertain it's veracity for himself.

3) When Mr. Rodella attempted to neutralize the threat Mr. Tafoya posed

to the public, Mr. Tafoya attempted to strip Mr. Rodella's revolver by force.
When Mr. Rodella tried to turn the Mazda engine off, Mr. Tafoya grabbed

the barrel of Mr. Rodella's revolver. In Mr. Tafoya's effort to strip Mr.
Rodella of his revolver, Mr. Tafoya left his fingerprints on the barrel

of the revolver in Mr. Rodella's possession.

Mr Rodella's weapon was confiscated during the F.B.I.'s search, but

-13-

 

 
 

Case 1:19-cv-00275-JB-CG Document 1 Filed 03/25/19 Page 14 of 34

not once did Mr. Gorence request that the revolver be analyzed for fingerprints.
Had Mr. Gorence requested the government's fingerprint evidence from Me.
Rodella's revolver, he could have shown that Mr. Tafoya had, for the third
(3) time, used aggressive behavior which could have led to the injury or
death of Mr. Rodella, all in the line of duty.
4) Mr. Gorence failed to interview or depose available witnesses in preparation
for Mr. Rodella's trial. The 911 dispatch logs reflected that two (2) 911
calls were made concerning Mr. Tafoya's arrest.
This belied Mr. Tafoya's claims that he was unaware that Mr. Rodella
was the Sheriff. Thus causing him to fight and resist arrest. However,
in reviewing the 911 record, it is easily discovered that an adolescent
male had called 911, and within. seconds of calling 911, the adolescent
had identifeid Mr. Rodella as a law enforcement officer trying to subdue
a dangerous person.
Mr. Gorence failed to review the dispatch logs, therefore failing to
identify the eyewitness that would have discredited Mr. Tafoya's false testimony.
This court should vacate Mr. Rodella's sentence and conviction without

prejudice so that he may exercise his due proces right to a fair trial.

-14-
————

—

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 15 of 34

(b) Direct Appeal of Ground Two:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [ ] No [x |

(2) Ifyou did not raise this issue in your direct appeal, explain why:

Deprived of effective Counsel ©

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [ ] No [x]

(2) Ifyou answer to Question (c)(1) is “Yes,” state:
Type of motion or petition: N/A
Name and location of the court where the motion or petition was filed:

 

 

 

_' N/A
Docket or case number (if you know): . N/A
Date of the court’s ‘decision: N/A
Result (attach a copy of the court’s opinion or order, if avai lable):

N/A

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes No[_] N/A

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [] No [| N/A

| (5) Ifyour answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes|_| No[ | N/A

(6) Ifyour answer to Question (c)(4) is “Yes,” state:

 

 

 

Name and location of the court where the appeal was filed: N/A

Docket or case number (if you know): N/A

Date of the court’s decision: N/A

Result (attach a copy of the court’s opinion or order, if available):
N/A

 

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:
Deprived of effective counsel

-15-

 

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 16 of 34

GROUND THREE:
Mr. Gorence provided ineffective assistance of counsel at trial when

he failed to object to plain errors at the trial that affected Mr. Rodella's substantial

rights.

(a) Supporting Facts:

Mr Rodella adopts by reference the facts in grounds one and two here
in ground three. Mr. Rodella explains that during his trial, two (2) related,
yet distinctly different plain errors occurred. Either of the two (2) errors,
by itself, would have provided the jury with the fact that more then likely
would have resulted in an acquittal. Mr. Gorence failed to recognize or
object to the errors. Regardless of whether Mr. Gorence's conduct was malicious
or incompetent, it rendered his assistance to Mr. Rodella ineffective.
Mr. Rodella was subjected to prejudice not only because he was deprived
of a fair trial, but -also because he is now forced to present his claim
in the post-conviction phase rather then on direct appeal. Mr. Rodella also
is not afforded counsel for post-conviction proceedings and must overcome
a more stringent standard:. of review.
1) The first plain error was when the court determined by a preponderance
of the evidence that Mr. Rodella's conduct of protecting the public from
a man who had committed acts vhich could have injured or killed Mr. Rodella
was a violent act of the Sheriff! The duty of fact determination belongs
to the jury in a criminal trial. The court's use of the preponderance standard
was a plain error, and Mr. Gorence failed to object.
2) Mr. Rodella was found guilty of depriving Mr. Tafoya of his civil rights
and brandishing a firearm in the furtherance of a crime of violence, a violation
of 18 U.S.C. §924(c) The predicate for the §924(c) violation was depriving
Mr. Tafoya of his civil rights. However, deprivation of civil rights is

not a proper predicate under §924(c) because the crime of deprivation of
-16-

 

 
 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 17 of 34

rights does not have "as an element the use, attempted use, or threatened

use of physical force against the person or property of another."' 18 U.S.C. .-.. =

§$924(c)(3)(A). Thus, for the deprivation of civil rights to qualify as
a proper predicate, the crime must constitute a residual clause offense
under §924(c)(3)(B), but §924(c)(3)(B) is now unconstitutional. Accordingly,

Mr. Rodella is entitled to vacature of his §924(c) conviction.

-{7-

 
ee
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 18 of 34

 

(b) Direct Appeal of Ground Three:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? ™

d Yes No
(2) Ifyou did not raise this issue in your direct appeal, explain why:

Deprived of effective Counsel

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [J No
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: N/A-:
Narne and location of the court where the motion or petition was filed: -

 

 

 

N/A
Docket or case number (if you know): N/A
Date of the court’s decision: N/A
Result (attach a copy of the court’s opinion or order. if available):

N/A

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes No N/A

| (4) Did you appeal from the denial of your motion, petition, or application?

Yes (J No [J N/A

(5) 1fyour answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

ves|_J NoL_] N/A

N/A

(6) [fyour answer to Question (c)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: N/A

 

 

 

 

Docket or case number (if you know): N/A

Date of the court’s decision: N/A

Result (attach a copy of the court’s opinion or order, if available):
N/A

 

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:
Deprived of effective counsel

-18-

wot

“shoe

 

 

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 19 of 34

GROUND FOUR:

The District Court imposed Mr. Rodella's sentence without jurisdiction

to enter a judgement. Moreover, Mr. Gorence's failure to object constituted . ..

inéffective assistance of counsel.

(a) Supporting Facts:

Mr. Rodella adopts by reference facts contained in grounds one (1),
two (2), and three(3) here in ground four (4). He further explains :that..
Mr. Gorence provided ineffective assistance of counsel by failing to recognize
and object to the court committing a structural error. Mr. Rodella further
shows that:
1) The court instructed the jury in a manner that deprived them of their
authority to make findings of fact concerning guilt. Specifically, instruction
number seven (7) requires the jury to assume that Mr. Rodella had "road
rage" by stating:

"(i) Mr. Rodella's motive and intent for pursuing Michael
Tafoya was to express his road rage..."

This statement instructs the jury to find that Mr. Rodella was overcome by
"road ragel'.
2) The court, having decided the fact that Mr. Rodella suffered from "road
rage", implied a pre-determination of guilt, regarding the §924(c) count
of the indictment, depriving the jury of it's authority.
3) Following the court's instructions, the jury was left to deliberate.
The jury was also given a verdict form with four (4) questions, one (1)
of which specifically states, "if your answers to either question three
(3), or four (4) is yes, then proceed to question five (5).
4) In reading the verdict form, you discover that question five (5) is
actually a jury determination: "5. We, the jury, find the defendant, Thomas R.

Rodella, guilty or not-guilty as charged in count (1) of the indictment".

-19-

 

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 20 of 34

Without a presentment of question five (5), it is structurally impossible
to make a finding of guilt as to count one (1) of the indictment, based
on the facts. The jury was not instructed as to the relationship of fact
as well as law, thus believed that answering yes to either question three
(3), or four (4) constituted automatic: guilt because of the court’s. earlier
implication that Mr. Rodella had "road rage", an inherently violent act.

Without a valid finding of guilt by the jury, the court is without
jurisdiction to impose a sentence. Mr. Rodella's sentence should be vacated because

the court was without jurisdiction to impose the sentence.

=20-

 

 
~
>

 

—

. Case 1:19-cv-00275-JB-CG Document 1 Filed 03/25/19 Page 21 of 34

(b) Direct Appeal of Ground Four:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes | No [xl

(2) Ifyou did not raise this issue in your direct appeal, explain why:

Deprived of effective counsel

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [ ] No

(2) [f you answer to Question (c)(1) is “Yes,” state:
_ Type of motion or petition: N/A
Name and location of the court where the motion or petition was filed:

 

 

 

N/A
Docket or case number (if you know): N/A
Date of the court’s decision: N/A
Result (attach a copy of the court's opinion or order, if available):

N/A

(3) Did you receive a hearing on your motion, petition, or application?

Yes | No | N/A

(4) Did you appeal from the denial of your motion, petition, or application?

-yes[_]  NoL_] N/A

(5) Ifyour answer to Question (c)(4) is “Yes,

Yes [| No [| N/A

(6) {fyour answer to Question (c)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: N/A

” did you raise the issue in the appeal?

N/A

 

 

 

 

Docket or case number (if you know): N/A

Date of the court’s decision: N/A

Result (attach a copy of the court’s opinion or order, if available):
N/A

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:
Deprived of effective counsel

 

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 22 of 34

GROUND FIVE:
Mr. Rodella received ineffective assistance of counsel at the appellate stage

of the proceeding, when counsel failed to raise certain plain errors on

direct appeal.

(a) Supporting Facts:

Mr. Rodella adopts the facts raised in grounds one (1), through four
(4) here in ground five (5) and further explicates that his appellate counsel
provided ineffective assistance of counsel by failing to raise plain errors
that are in the record. After trial, Mr. Rodella was represented by Mr.
John D. Cline for the direct appeal stage of his criminal proceeding. Mr.
Cline failed to consult. the entire: trial record, thus he could not raise
the obvious plain errors that are in the record. Mr. Rodella now suffers
the prejudice of a stricter standard of review.

Had Mr. Cline raised the plain errors at direct appeal, Mr. Rodella
would have enjoyed his sixth amendment right to counsel on a plain error
standard of review on direct appeal. But, because of counsel's errors,

Mr. Rodella must now rely on a "jailhouse lawyer" to present his case of
ineffective assistance of counsel in a post conviction proceeding under

the cause and prejudice standards of review.

-22-
 

 

 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 23 of 34

(b) Direct Appeal of Ground Five:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

Deprived of effective Counsel st...

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [| No[ x]
(2) [fyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: W/A
Name and location of the court where the motion-or petition was filed:

N/A

_ va
Docket or case num

 

ber (if you Icnow): N/A

 

Date of the court’s decision: N/A
Result (attach a copy of the court's opinion or order, if available):
N/A

 

(3) Did you receive a hearing on your motion, petition, or application?

yes{_] Nol] WA

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No [] . N/A

(5) Lf your answer to Question (cX(4) is “Yes,” did you raise the issue in the appeal?

Yes [] No N/A

 

 

(6) If your answer to Question (c)(4) is “Yes,” state: N/A
Name and location of the court where the appeal was filed: N/A
Docket or case number (if you know): N/A
Date of the court’s decision: N/A

 

Result (attach a copy of the court’s opinion or order, if available):
N/A

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:
Deprived of effective counsel |

 

 

 
 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 24 of 34

GROUND SIX:

Mr. Rodella's incarceration represents a weaponization of the federal

criminal justice system that has resulted in a violation of the thirteenth

amendment.

(a) Supporting Facts:

Mr. Rodella's federal prosecution is an extension of a civil dispute
between the United States Forest Ranger's and the Rio Arriba County Sheriff's
office over control of state law enforcement within the county's boundaries.
1) In 1985, Mr. Rodella had been an officer with the New Mexico State Police
for approximately three (3) years. During one of his days off, he visited
his family at their home. His father was a deputy with the Rio Arriba County
Sheriff's office. During their visit, Mr. Rodella's father responded to
a request for additional patrol. He was to investigate a possible incident
in an area only accessible by traveling across forest lands. Mr. Rodella's
father responded to the call and Mr. Rodella volunteered to accompany him
to provide assistance if necessary.

2) The alleged incident was reported to have occurred in Archuleta Canyon,
in northern Rio Arriba County. After making their presence known in the
area, they began their return trip. As they drove through forest land,
they observed a forest ranger vehicle approximately half a mile off the
road. The ranger appeared to be alone and to have stopped a brown pick-
up, and there were two (2) men standing nearby. Because the area was so
isolated, and back-up for the ranger would be minimally one (1) hour away,
Mr. Rodella and his father decided to check on the ranger. Mr. Rodella's
father drove the marked sheriff's vehicle to where the ranger was. After
inquiring into his welfare, Mr. Rodella and his father stood by until the

ranger finished issuing citations to the two (2) individuals in the brown

-24-

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 25 of 34

pick-up. Knowing that the two (2) male subjects in the pick-up may be
harboring ill-feelings towards the ranger, Mr. Rodella and his father chose to
continue providing visibility by patrolling the forest roads. Believing

there would be no further incident resulting from the interaction between

the ranger and the two (2) male subjects, Mr. Rodella and his father began

 

to make their way home. Minutes later the ranger executed a traffic stop
on Mr. Rodella's father and cited him for driving off road. The allged
incident for which Mr. Rodella's father was cited, was that he drové off
road to where the ranger was citing the two (2) subjects, while doing his
welfare check 6n the ranger himself.

At the hearing before the U.S. Magistrate judge, the judge asked the
ranger if the Sheriff and the Ranger's reciprocity agreements were still
valid. When the Ranger answered, "yes", the judge then proceeded to dismiss
the matter before him.

3) In Mr. Rodella's early years, he came to realize that many of the people

in Rio Arriba County depended on wood for their stoves and fireplaces.

For many of the elderly, it was their only source of heat, their only means-of
cooking a meal. Because many of the elderly in the rural communities of

Rio Arriba County were on fixed income, modernizing their homes was not

an option. There is something to be said about a meal cooked over a fire.

4) Years later Mr. Rodella observed forest rangers stopping the citizens

of the county, outside of forest land, in county jurisdiction. Some of

these citizens who were stopped by the rangers would be offered the opportunity
to forfeit their wood, their chainsaws, and their pick-ups, in lieu of

being charged with a crime. Even though the wood had been obtained legally.
The authority to stop and harass county citizens on county land by forest

rangers was typically granted by the elected sheriff who commissioned,

-24-

 

 
 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 26 of 34

or deputized the rangers. This vested the rangers with the
authority to enforce state laws outside of forest lands, but
within:.the county.

5) As a candidate for Sheriff of Rio Arriba County, Mr. Rodella
committed to not commissioning the rangers. After winning
office in a land-slide Mr. Rodella met with the rangers.

In this meeting, Mr. Rodella made it clear he supported the

rangers, however before he would consider commissioning the

rangers, Mr. Rodella requested they attend culture sensitivity courses.

The rangers refused his offer and again, Mr. Rodella reiterated
his commitment to support the rangers in their endeavors,

yet stood strong on not commissioning the rangers until they
became culturally sensitive.

6) Shortly thereafter, Aban Lucero, a forest ranger supervisor,
along with a forest service administrator, visited with Mr.
Rodella. They offered him additional grants for the sheriff's office
if Mr. Rodella commissioned the rangers. Mr. Rodella, dismayed
by this offer, maintained his position not to commission the
forest rangers until they became culturally sensitive, and

again reiterated his willingness to support the rangers in

any matter that was done legally.

7) In April 2014, shortly after Mr. Rodella's refusal to

accept "grants" in lieu of commissioning the rangers, he attended
a public meeting with forest administration personnel from
Washington, D.C.. Hundreds of forest land users were also

in attendance. In the closing minutes of the meeting, Mr.

Rodella was asked to share a few words with the attendees.

-26-

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 27 of 34

He thanked everyone for attending and implored the forest
service representatives to be respectful of the people who
depended on the roadways around the forest lands for travel
and gaining access to life supporting resources. He continued his
plea that the Forest Rangers be sensitive to the needs of
the county's elderly citizens. Mr. Rodella's words were part
of his continued effort to overcome the bad feelings that
had led to hostilities and the take over of forest lands and
the Rio Arriba County Courthouse. The courthouse raid was
in June of 1967, in Tierra Amarilla, N.M.
8) On May 07, 2014, Mr. Rodella attended a meeting at the
U.S. Attorney's office in Albuquerque, N.M. and was accompanied
by Jake Arnold, Public Information Officer for the Rio Arriba
Sherrif's office; Debbie Rodella, State Representative; and
Felipe Martinez, Rio Arriba County Comissioner. Also attending
the meeting telephonically for the Rio Arriba County delegation
were, Ted Trujillo, County Attorney and Moises Morales, former County
Commissioner. TIronically, Mr. Morales had been a leader in
the 1967 courthouse raid, in which a New Mexico State Police
officer and a Rio Arriba County jailer, were seriously wounded by
gunfire. Two (2) persons were taken hostage by the raiders.
One of the hostages was a Rio Arriba Sheriff's deputy, and
the other was a newspaper reporter.

During the Tierra Amarilla Courthouse raid, the Governor
of the State of New Mexico ordered the New Mexico National
Guard be activated. Tanks and other heavy military vehicles,

along with air support were dispatched into Rio Arriba County

-27-

 

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 28 of 34

with orders to bring peace and restore order.

9) These events were the very matters that Mr. Rodella reminded
the attendees about when pleading with the Forest Service
Administrators. Mr. Rodella pleaded that they be a part of

any solution that would prevent a repeat of the raid that

caused blood shed on American soil. Sometime later, the jailer
who had ‘been shot in the courthouse raid, was found dead,

and his body mutilated. His death has never been solved.

Many citizens of the county believe that the killer(s) of

the jailer came from within the ranks of the Courthouse raiders.
10) During a second and private meeting, Mr. Rodella made

clear his duties under state law, and questioned the sincerity

of U.S.Attorney Damon Martinez, in wanting to find a working
solution. Mr. Martinez, obviously angered by Mr. Rodella's
assertion, asked if anyone was recording the meeting. After
receiving. confirmation that no one was recording the meeting, Mr.
Martinez moved to the edge of his chair, leaned across the

table and looked directly at Mr. Rodella, and stated, "if

you arrest any forest rangers, I will have you prosecuted."

Mr. Rodella recognized that U.S. Attorney Martinez was attempting
to hijack Sheriff Rodella's authority, in order to ensure

that the forest rangers were able to enforce state laws while

on state territory outside of forest lands, and still within.

the County of Rio Arriba. Mr. Rodella continuously expressed

his concern that forest rangers were violating the Constitutional
rights of the citizenry. The rangers were executing traffic

stops outside of forest land boundaries without cause and

-28-

i
4
i

 
Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 29 of 34

then illegally seizing the citizen's property.

11) Mr. Rodella remained cordial, and thanked everyone for
inviting him, and for their attendance. He quietly gathered
his belongings and, accompanied by the Rio Arriba delegation,
left the meeting. Nine (9) days later, Damon Martinez, U.S.
Attorney for New Mexico, launched a full scale federal investi-
gation against Mr. Rodella. One hundred thirty-nine (139)

days later, Mr. Rodella was convicted for protecting the county

of Rio Arriba.

-29-

 
a
Case 1:19-cv-00275-JB-CG Document 1 Filed 03/25/19 Page 30 of 34

oy (b) Direct Appeal of Ground Six:
~ (1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [| No [x]

(2) Ifyou did not raise this issue in your direct appeal, explain why:
Deprived of effective Counsel’

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [ ] No [x |

(2) If you answer to Question (c)(1) is “Yes,” state:

 

 

 

Type of motion or petition: N/A
Name and location of the court where the motion or petition was filed:
NA

Docket or case number (if you know): N/A

Date of the court's decision: N/A

 

} Result (attach a copy of the court’s opinion or order, if available):
: . N/A

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No [| N/A

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [ ] No [| N/A
(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes[_ | No [| N/A
(6) If your answer to Question (c)(4) is “Yes,” state:
Name and location of the court where the appeal was filed:

N/A

Docket or case number (if you know): N/A

Date of the court’s decision: N/A
Result (attach a copy of the court’s opinion or order, if available):

N/A

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:
Deprived of effective counsel

-30-

 

 
 

cccmemrer

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 31 of 34

Is there any ground in this motion that you have not previously presented in some federal court? Ifso, which

13.
ground or grounds have not been presented, and state your reasons for not presenting them:

This is the first round collateral motion

 

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the

you are challenging? Yes No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.

 

15. Give the name and address, if known, of each attorney who represented you in the following stages of the

you are challenging:

(a) At the preliminary hearing:
Robert Gorence

(b) At the arraignment and plea:
Robert Gorence

(c) At the trial:
Robert Gorence

(d) At sentencing:

 

Robert Gorence
- (e) On appeal:
John D. Clien -
(f) In any post-conviction proceeding:

Pro Se
(g) On appeal from any ruling against you in a post-conviction proceeding:

ES Pro Se

-31-

 

~.,

 

 
 

 

Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 32 of 34

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court

and at the same time? Yes No

Do you have any future sentence to serve after you complete the sentence for the judgment that you are

 

 

 

17.
challenging? Yes No
(a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:
WA :
(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future? Yes { ] No [ ]
18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*
This motion is timely under the actual innocence:exceotion es tablished

by the Supreme Court.

@

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,

paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run

from the latest of ~
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of.

the Constitution or laws of the United States is removed, if the movant was prevented from making such a

motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral!

review; or
(4) the date on which the facts supporting the clatm or claims presented could have been discovered

through the exercise of due diligence.

~32-

 

 

 
 

 

| Case 1:19-cv-00275-JB-CG Document1 Filed 03/25/19 Page 33 of 34 ‘

: Therefore, movant asks that the Court grant the following relief: ~
S

Issue a writ of habeas corpus and vacate his sentence.

or any other relief to which movant may be entitled.
7;

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing systemon fp srh 20, ZOIF
(month, date, year)

 

a

é )
Executed iene on sons fell (date) Muck, LO, LAG

   

gaDTZ

oy
of Movan

  

@
~

\ Signature

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

-33-

 

 

 
 

Oise

Ttouas R. Rocella #78446-051 a
~, a“ = . t
2. ©. Box 9000 - FCI Seagoville a C2
federal Correctional Institution Sx, OF
Seagoville. Texas ~ 5159-9000 on, Er
‘i wt : On? ~-z Oz
: mo 0490S ¥
aero €B-3
. Msqlles a
. DLAKSct oc

       

    

Pe oat le kee iT
LIP Unc zeke eee ted ATS

ee iia i

wnt)

?OL? 0530 OOO00 4204 3897

87102

  

HL

270

POSTAL SERVICE
1006

Ba
UNITED STATES

 

y
\
w

<<78448-951>> eT

United States District Court
District of New Mexico

333 Lomas Hlvd. N.W.
Albuquerque, New Mexico

 

JB-CG Document 1 Filed 03/25/19_ Page 34of 34

 

87102
Lo
N ° we
S ATTENTION: CLERK RECEIVED
< UNITED STATES DISTRICT COURT UNITED STATES DISTRICT COURT
8 DISTRICT OF NEW MEXICO ALBUQUERQUE, NEW
333 LOMAS BLVD., N.W.
4 ALBUQUERQUE, NEW MEXICO 87102 MAR 25 2019
o
§ MITCHELL R. ELFERS

CLERK

a

 

 
